CONCURRING OPINION
Richardson, Judge:
A person seeking to avail himself of the statutory right to protest a liquidation of imported merchandise is required, under 19 U.S.O.A., section 1514 (Tariff Act of 1930, section 514), to set forth “distinctly and specifically, and in respect to each entry, payment, claim, decision, or refusal, the reasons for the objection thereto.” The cases cited in the briefs of counsel indicate that, in some instances, the quoted language has been given a liberal construction and in some instances a strict construction. There are circumstances set out in the principal opinion that warrant a liberal construction in this case, and I, therefore, concur in the denial of the motions to dismiss.